Name: Council Regulation (EEC) No 3070/86 of 7 October 1986 amending Regulation (EEC) No 2058/86 opening, allocating and providing for the administration of a Community tariff quota for cod, wet, salted and falling within subheading ex 03.02 A I b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/4 Official Journal of the European Communities 9 . 10 . 86 COUNCIL REGULATION (EEC) No 3070/86 of 7 October 1986 amending Regulation (EEC) No 2058/86 opening, allocating and providing for the administration of a Community tariff quota for cod, wet, salted and falling within subheading ex 03.02 A I b) of the Common Customs Tariff limited extent from the quota opened within the frame ­ work of the GATT by Council Regulation (EEC) No 3544/85 of 12 December 1985 opening, allocating and jproviding for the administration of a Community tariff quota for cod, dried, salted or in brine, whole, headless or in pieces, falling within subheading 03.02 A I b) of the Common Customs Tariff ( 1986) (2), as amended by Regu ­ lation (EEC) No 1420/86 (3), and whereas they are conse ­ quently liable to a sudden increase in duty as from the aforementioned date ; Whereas, in order to avoid such an increase for the product imported under the quota opened by Regulation (EEC) No 2058/86, the Regulation should, taking account of the exceptional circumstances in question , take effect from 1 March 1986, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, under Regulation (EEC) No 2058/86 ('), the Common Customs Tariff duty for cod, wet, salted and falling within subheading ex 03.02 A I b) is suspended at a level of 3 % within the limit of a Community tariff quota of 40 000 tonnes ; whereas this suspension was decided for the period from 2 July to 31 December 1986 following a request made by the Portuguese delegation in February 1986 ; Whereas, under the same Regulation , the extent to which the quota has been used up is determined on the basis of the imports of the product in question charged against the Member States ' drawings ; whereas, at the date on which this Regulation is adopted, such imports will have been effected only in the Member State which requested the opening of the said quota ; Whereas until 28 February 1986 imports of the product in question were liable in that Member State to an effec ­ tive duty-rate of 3 % ; whereas, as a result of the decision taken by the Portuguese Republic to accelerate alignment with the Common Customs Tariff, it has applied the full CCT rate to imports from non-preferential third countries as from 1 March 1986 ; whereas imports of the product in question into that Member State may benefit only to a HAS ADOPTED THIS REGULATION : Sole Article Regulation (EEC) No 2058/86 is hereby amended as follows : 1 . in Article 1 ( 1 ) 'From the date on which this Regula ­ tion enters into force' is deleted ; 2 . the following paragraph is added to Article 5 : ' It shall apply as from 1 March 1986.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 October 1986 For the Council The President A. CLARKE 0 OJ No L 338 , 17 . 12 . 1985, p . 8 . 3 OJ No L 129 , 15 . 5 . 1986, p . 5 .(') OJ No L 176, 1 . 7 . 1986, p. 5 .